rirfriv
                                                                                     il  04/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 22-0164


                                      OP 22-0164


 DONALD McCUBBINS,

              Petitioner,               FILED
                                         APR 12 2022
       v.                             Bowan Greenwood
                                    Clerk of Supreme              ORDER
                                                     Court
                                       State of Montana
 JIM SALMONSEN, Warden,
 Montana State Prison,

              Respondent.



       Representing himself, Donald McCubbins has filed a sentence calculation along
with a Petition for Writ of Habeas Corpus, explaining that the Broadwater County District
Court did not award credit for time served on a sentence because the court noted that
McCubbins was a parole violator and that he would receive credit on his prior sentence.
Upon review, we deern it appropriate to require a response to McCubbins's Petition.
Therefore,
       IT IS ORDERED that the Attorney General or counsel for the Departrnent of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
      The Clerk of the Suprerne Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this t 2.i4- day of April, 2022.




                                                               Justice